UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7782



CALVIN COOLIDGE HAIRSTON,

                                              Plaintiff - Appellant,

          versus


ROBERT LEWIS; JEANNIE NUNN; STEVE BURTON,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00533-jlk)


Submitted:   February 5, 2007          Decided:     February 20, 2007


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Coolidge Hairston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Calvin Coolidge Hairston appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).     We have reviewed the record and find

that this appeal is frivolous.     Accordingly, we dismiss the appeal

for the reasons stated by the district court.           Hairston v. Lewis,

No. 7:06-cv-00533-jlk (W.D. Va. Sept. 29, 2006).          We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED




                                  - 2 -